Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 27, 2018                                                                                   Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
  154684                                                                                            Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  PEOPLE OF THE STATE OF MICHIGAN,                                                                   Elizabeth T. Clement,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 154684
                                                                    COA: 325806
                                                                    Saginaw CC: 14-039758-FJ
  KAREEM AMID SWILLEY, JR.,
             Defendant-Appellant.
  _________________________________________/

         By order of September 12, 2017, the application for leave to appeal the September
  13, 2016 judgment of the Court of Appeals was held in abeyance pending the decision in
  People v Chatman (Docket No. 155184). On order of the Court, leave to appeal having
  been denied in Chatman on March 9, 2018, 501 Mich 1011 (2018), the application is
  again considered. We direct the Clerk to schedule oral argument on the application.
  MCR 7.305(H)(1).

          The appellant shall file a supplemental brief within 42 days of the date of this
  order addressing whether it is reasonably likely that the trial court’s questioning of
  witnesses improperly influenced the jury by creating the appearance of advocacy or
  partiality against a party. See People v Stevens, 498 Mich 162 (2015). In addition to the
  brief, the appellant shall electronically file an appendix conforming to MCR 7.312(D)(2).
  In the brief, citations to the record must provide the appendix page numbers as required
  by MCR 7.312(B)(1). The appellee shall file a supplemental brief within 21 days of
  being served with the appellant’s brief. The appellee shall also electronically file an
  appendix, or in the alternative, stipulate to the use of the appendix filed by the appellant.
  A reply, if any, must be filed by the appellant within 14 days of being served with the
  appellee’s brief. The parties should not submit mere restatements of their application
  papers.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 27, 2018
           d0920
                                                                               Clerk